DETAILED ACTION
Claims 1 and 3-18 are pending. Claims dated 10/17/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over De La Guardia Gonzalez et al. (US 20190051195 A1), in view of Nagai et al. (US 20210020052 A1) and herein after will be referred to as Gonzales and Nagai respectively.

Regarding claim 1, Gonzales teaches an information processing system including a flying object (Fig. 1 instrument/second drone 105), 
a control device that executes flight control of the flying object (Fig. 1 device 110), 
and a mobile object that supports flight of the flying object, comprising (Fig. 1 support/first drone 125): 
a movement control unit that executes movement control of the mobile object ([0025] flight controller onboard)
an acquisition unit that acquires measurement information relating to an ambient environment of the mobile object (Fig. 1 processing circuitry 120 in device 110; [0015] Any or all of the instrument drone 105 and the support drones 125 may include a device 110 to provide real-time wind estimation; [0016] The processing circuitry 120 is arranged to measure a wind metric); 
and a transmission control unit that executes control of transmitting the measurement information or processed information of the measurement information to the control device or the flying object (Fig. 6 network interface device and communications network 626 in device 110; [0057] communicating the wind metric to a second drone).  
Gonzales does not explicitly teach: a movement control unit that executes movement control of the mobile object on the basis of a state of a predicted position of the flying object.
However, in the same field of endeavor, Nagai discloses a flying object (Fig. 14 other machine 26o),
and a mobile object (Fig. 14 host machine 26e) comprising: 
a movement control unit (Fig. 13 drone control apparatus 106 comprising flight control section 130 and position predicting section 142) that executes movement control of the mobile object on the basis of a state of a predicted position of the flying object ([0217] The proximity restricting section 138 restricts the host machine 26e from becoming close to the current position of the other machine 26o or a future position (future movement route) of the other machine 26o […] Furthermore, in such a case, the proximity restricting section 138 may control the flight control section 130 in a manner to maintain the current position of the host machine 26e. Yet further, in such a case, the proximity restricting section 138 may control the flight control section 130 such that the host machine 26e moves away from the current position of the other machine 26o or the future position of the other machine 26o).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the functions of the movement control unit as taught by Gonzales to incorporate the teachings of Nagai to include executing movement control of the mobile object on the basis of a state of a predicted position of the flying object, for the motivation of executing movement control without coming too close to the flying object (Nagai [0217]), which by extension mitigates the risk for collision between aircrafts.

Regarding claim 3, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales also teaches wherein the control device executes flight control of the flying object on the basis of the measurement information or the processed information ([0021] In response to receipt of the wind metric, the processing circuitry 120 of the receiving device 110, is arranged to modify 140 a flight plan of the second drone 105 based on the wind metric. In an example, modifying the flight plan 140 includes avoiding a path in which the wind threatens to force the second drone 105 to collide with the obstacle 135 based on the wind metric). 

Regarding claim 4, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales also teaches wherein the measurement information is information relating to wind at a position of the mobile object of which movement is controlled by the movement control unit ([0015] support drones 125 may include a device 110 to provide real-time wind estimation).  

Regarding claim 5, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales, as modified, does not explicitly teach wherein the movement control unit executes the movement control to move the mobile object to a position spaced apart from a taking-off or landing position of the flying object by a first distance in a horizontal direction, and by a second distance in a vertical direction.
However, Nagai also teaches wherein the movement control unit executes the movement control to move the mobile object to a position spaced apart from the flying object by a first distance in a horizontal direction, and by a second distance in a vertical direction (Fig. 14 host machine 26e can move horizontally and vertically within the movement-possible space 144 space apart from host machine 26o by a first distance in a horizontal direction, and by a second distance in a vertical direction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Gonzales to incorporate the teachings of Nagai to include wherein the movement control unit executes the movement control to move the mobile object to a position spaced apart from the flying object by a first distance in a horizontal direction, and by a second distance in a vertical direction, for the motivation of providing a distance gap between the flying object and mobile object, which by extension mitigates the risk for collision between aircrafts.
Gonzales, as modified does not explicitly disclose the mobile object to a position spaced apart from a taking-off or landing position.
However, Examiner submits it would have been obvious to a person of ordinary skill in the art for the mobile object to continue to have a position spaced apart from a taking-off or landing position of the flying object to avoid crashing into the flying object during taking-off or landing, as Nagai also discloses a taking-off or landing position of the flying object ([0156] Furthermore, it is possible to apply the present invention to a flying body that flies without using a rotor blade (e.g. a machine performing vertical take-off and landing (VTOL))).

Regarding claim 6, Gonzales, as modified, teaches the information processing system according to claim 5.
Gonzales, as modified, also teaches wherein the movement control unit executes the movement control to move the mobile object to a first position and a second position (Nagai cited above Fig. 14 movement arrow of host machine 26e).
Gonzales, as modified, does not explicitly teach: a first position and a second position which are different in the second distance in the vertical direction. 
However, Nagai suggests in another embodiment that a first position and a second position may be different in the second distance in the vertical direction (Fig. 14 host machine 26o is at a different altitude than another machine 26ox; [0224] there are a plurality of other machines 26 ox in the sky above the region RB and within the altitude range HD) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Tsutsui to more explicitly disclose a first position and a second position which are different in the second distance in the vertical direction (corresponding to the host machine and another machine having different altitudes), to provide sufficient distance from each other and improve safety (Nagai [0223]), and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “flying and/or hovering at different heights”.
Gonzales, as modified, further teaches the acquisition unit acquires first measurement information relating to an environment at the first position, and second measurement information relating to an environment at the second position (Gonzales [0015] provide real-time wind estimation), 
and the transmission control unit executes control of transmitting the first measurement information and the second measurement information or processed information of the first measurement information and processed information of the second measurement information to the control device or the flying object (Gonzales [0057] communicating the wind metric to a second drone).

Regarding claim 14, Gonzales teaches an information processing method that is executed by an information processing system including a flying object (Fig. 1 instrument/second drone 105), 
a control device that executes flight control of the flying object (Fig. 1 device 110), 
and a mobile object that supports flight of the flying object, comprising (Fig. 1 support/first drone 125): 
a movement control step that executes movement control of the mobile object ([0025] flight controller onboard controls movement of the drone)
an acquisition step that acquires measurement information relating to an ambient environment of the mobile object (Fig. 1 processing circuitry 120 in device 110; [0015] Any or all of the instrument drone 105 and the support drones 125 may include a device 110 to provide real-time wind estimation; [0016] The processing circuitry 120 is arranged to measure a wind metric); 
and a transmission control step that executes control of transmitting the measurement information or processed information of the measurement information to the control device or the flying object (Fig. 6 network interface device and communications network 626 in device 110; [0057] communicating the wind metric to a second drone).  
Gonzales does not explicitly teach: a movement control step that executes movement control of the mobile object on the basis of a state of a predicted position of the flying object.
However, in the same field of endeavor, Nagai discloses a flying object (Fig. 14 other machine 26o),
and a mobile object (Fig. 14 host machine 26e) and, 
a movement control step (Fig. 13 drone control apparatus 106 comprising flight control section 130 and position predicting section 142) that executes movement control of the mobile object on the basis of a state of a predicted position of the flying object ([0217] The proximity restricting section 138 restricts the host machine 26e from becoming close to the current position of the other machine 26o or a future position (future movement route) of the other machine 26o…; [0217] Furthermore, in such a case, the proximity restricting section 138 may control the flight control section 130 in a manner to maintain the current position of the host machine 26e. Yet further, in such a case, the proximity restricting section 138 may control the flight control section 130 such that the host machine 26e moves away from the current position of the other machine 26o or the future position of the other machine 26o).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the executing movement control of the mobile object as taught by Gonzales to incorporate the teachings of Nagai to include executing movement control of the mobile object on the basis of a state of a predicted position of the flying object, for the motivation of executing movement control without coming too close to the flying object (Nagai [0217]), which by extension mitigates the risk for collision between aircrafts.

Regarding claim 15, Gonzales teaches a non-transitory computer readable medium storing a program causing a computer that controls an information processing system ([0042] a non-transitory machine readable medium) including a flying object (Fig. 1 instrument/second drone 105), 
a control device that executes flight control of the flying object (Fig. 1 device 110), 
and a mobile object that supports flight of the flying object to execute (Fig. 1 support/first drone 125): 
a movement control step that executes movement control of the mobile object ([0025] flight controller onboard controls movement of the drone)
an acquisition step that acquires measurement information relating to an ambient environment of the mobile object (Fig. 1 processing circuitry 120 in device 110; [0015] Any or all of the instrument drone 105 and the support drones 125 may include a device 110 to provide real-time wind estimation; [0016] The processing circuitry 120 is arranged to measure a wind metric); 
and a transmission control step that executes control of transmitting the measurement information or processed information of the measurement information to the control device or the flying object (Fig. 6 network interface device and communications network 626 in device 110; [0057] communicating the wind metric to a second drone).  
Gonzales does not explicitly teach: a movement control step that executes movement control of the mobile object on the basis of a state of a predicted position of the flying object.
However, in the same field of endeavor, Nagai discloses a flying object (Fig. 14 other machine 26o),
and a mobile object (Fig. 14 host machine 26e) and,
a movement control step (Fig. 13 drone control apparatus 106 comprising flight control section 130 and position predicting section 142) that executes movement control of the mobile object on the basis of a state of a predicted position of the flying object ([0217] The proximity restricting section 138 restricts the host machine 26e from becoming close to the current position of the other machine 26o or a future position (future movement route) of the other machine 26o…; [0217] Furthermore, in such a case, the proximity restricting section 138 may control the flight control section 130 in a manner to maintain the current position of the host machine 26e. Yet further, in such a case, the proximity restricting section 138 may control the flight control section 130 such that the host machine 26e moves away from the current position of the other machine 26o or the future position of the other machine 26o).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the executing movement control of the mobile object as taught by Gonzales to incorporate the teachings of Nagai to include executing movement control of the mobile object on the basis of a state of a predicted position of the flying object, for the motivation of executing movement control without coming too close to the flying object (Nagai [0217]), which by extension mitigates the risk for collision between aircrafts.

Regarding claim 17, Gonzales, as modified teaches the information processing system according to claim 1.
Gonzales, as modified, also teaches wherein the predicted position is determined using information relating to at least one of a movement route of the flying object, a current position of the mobile object, a posture of the flying object, or a movement speed of the flying object (Nagai [0219] The position predicting section 142 can predict a future position of the other machine 26 o, based on the current position of the other machine 26 o, the current travel direction of the other machine 26 o, and the current velocity of the other machine 26 o).

Regarding claim 18, Gonzales, as modified teaches the information processing system according to claim 17, wherein the posture comprises an inclination of the flying object (see Examiner Note below)
Examiner Note: MPEP 608.01(i) states that “claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim”. Claim 18 is dependent on claim 17, which recites a selection from alternative members (“at least one of” …). Claim 18 therefore, reads “wherein the predicted position is determined using information relating to at least one of a movement route of the flying object, a current position of the mobile object, a posture of the flying object, wherein the posture comprises an inclination of the flying object, or a movement speed of the flying object”. The cited prior art for claim 17 teaches “wherein the predicted position is determined using at least information relating to a movement speed of the flying object”. Thus, the claim limitation of claim 18 is still met by the cited prior art in claim 17 because the choice of the posture is not required by claim 18 and all the required claim elements are taught by the prior art cited in claim 17.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, in view of Nagai, in further view of Tsutsui et al. (US 20210211187 A1) and herein after will be referred to as Tsutsui.

Regarding claim 7, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales, as modified, does not explicitly teach wherein the movement control unit executes the movement control to move the mobile object in a state in which a position of the mobile object relative to a current position of the flying object is set to be constant.  
However, Tsutsui teaches wherein the movement control unit executes the movement control to move the mobile object in a state in which a position of the mobile object relative to a current position of the flying object is set to be constant ([0095] The parent aircraft and the child aircraft, or the child aircrafts may perform control to maintain the distance between aircrafts by sharing latitude, longitude, and altitude by communicating with each other. For example, the child aircraft may fly so that the distance from the parent aircraft is not shorter than a preset distance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify a position of the mobile object relative to a current position of the flying object as taught by modified Gonzales to incorporate the teachings of Tsutsui to include set to be constant, because doing so maintains the distance between target aircrafts (Tsutsui [0096]), and by extension mitigating the risk of collision between the aircrafts, and also because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “maintaining distance”.

Regarding claim 9, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales also teaches wherein the mobile object is capable of moving as a movement group in combination with one or more other mobile objects (Fig. 1 support/first drone 125 move as a movement group with other support/first drones 125), 
Gonzales, as modified, does not explicitly teach and a position of each of a plurality of the mobile objects included in the movement group is determined on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects.  
However, Tsutsui also teaches a position of each of a plurality of the mobile objects included in the movement group is determined on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects ([0088] The weather condition acquisition unit 318 may acquire a first weather condition of a first flying area where the first aircraft group is flying, and a second weather condition of a second flying area where the second aircraft group is flying. Here, in a case where the first weather condition and the second weather information satisfy a preset condition, the tuned flying control unit 314 may control the child aircraft included in the first aircraft group to fly in tune with the parent aircraft of the second aircraft group.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Gonzales to incorporate the teachings of Tsutsui to include a position of each of a plurality of the mobile objects included in the movement group is determined on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects, because by doing so, “even in a case where the weather has changed, the aircrafts located in the same weather condition can be included in the same aircraft group” (Tsutsui [0089]).

Regarding claim 10, Gonzales, as modified, teaches the information processing system according to claim 9.
Gonzales, as modified, does not explicitly teach wherein a position of each of the plurality of mobile objects included in the movement group is determined in consideration of a distribution in a horizontal direction and a distribution in a vertical direction.
However, Tsutsui also teaches wherein a position of each of the plurality of mobile objects included in the movement group is determined in consideration of a distribution in a horizontal direction and a distribution in a vertical direction ([0082] The tuned flying control unit 314 controls the tuned flying of the aircraft 100…The tuned flying control unit 314 notifies, for example, the child aircraft of the parent aircraft or the other child aircrafts which are targets to fly in tune with… In addition, the tuning condition may specify a distance relationship, a positional relationship, an altitude relationship, a speed relationship, and the like with a target flying in tune)).
Examiner interprets “a distribution” corresponds to any of the distance, positional, and/or altitude relationships in Tsutsui.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Gonzales to incorporate the teachings of Tsutsui to include wherein a position of each of the plurality of mobile objects included in the movement group is determined in consideration of a distribution in a horizontal direction and a distribution in a vertical direction (corresponding to Tsutsui’s distance, positional, and/or altitude relationship), because doing so maintains distance between aircrafts (Tsutsui [0095]), and by extension also mitigates the risk for collision between aircrafts.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, in view of Nagai, in view of Tsutsui, and in further view of Endo (US 20210255316 A1) and herein after will be referred to as Endo.

Regarding claim 8, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales, as modified, does not explicitly teach wherein the movement control unit executes the movement control to move the mobile object to be located on a windward side with respect to the flying object.  
However, Endo teaches a mobile object (Fig. 4 HAPS 10) and a flying object (Fig. 4 HAPS 20),
wherein the movement control unit executes the movement control to move the mobile object to be located on a windward side with respect to the flying object ([0095] In areas with strong winds such as westerlies and easterly winds, a flight control is performed so that the HAPS 10 rises towards windward).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the functions of the movement control unit as taught by modified Gonzales to incorporate the teachings of Endo to include wherein the movement control unit executes the movement control to move the mobile object to be located on a windward side with respect to the flying object, for the motivation of added flight safety by taking the direction of wind into consideration when performing flight control in areas of strong winds such as westerlies and easterly winds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, in view of Nagai, in view of Tsutsui, and in further view of Kim et al. (US 20160293018 A1) and herein after will be referred to as Kim.

Regarding claim 11, Gonzales, as modified, teaches the information processing system according to claim 9.
Gonzales, as modified, does not explicitly teach wherein on the basis of the measurement information relating to the ambient environment of at least one of the one or more mobile objects which are moved as the movement group, a total number of the mobile objects moving as the movement group varies.  
However, Kim teaches wherein on the basis of the measurement information relating to the ambient environment of at least one of the one or more mobile objects which are moved as the movement group, a total number of the mobile objects moving as the movement group varies ([0064] A form of a fleet may freely change so that a drone does not collide with another peripheral drone, another environmental object, or a facility object when the plurality of drones are configured as a fleet and the drones constituting the fleet operate in units of fleets, and a changed structure may be immediately reflected when a structure of the fleet changes due to the inclusion or departure of a drone; [0069] the drone needs to correct a form of a fleet according to the peripheral environment…Therefore, the fleet of the drones is adapted to an environment to adjust the form. That is, when the strong wind blows as described above, the drones need to be further away from each other; [0100] FIG. 1B reflects a fleet structure changed due to the inclusion of a new drone according to the first and second exemplary scenarios).
In Kim, Examiner interprets the wind/ peripheral environment information corresponds to “measurement information relating to the environment of at least one of the one or more mobile objects which are moved as the movement group” and the inclusion or departure of drones in the group corresponds to “a total number […] varies”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Gonzales to incorporate Kim to include wherein on the basis of the measurement information relating to the ambient environment of at least one of the one or more mobile objects which are moved as the movement group, a total number of the mobile objects moving as the movement group varies, for the motivation of decreasing collision risk between drones by including or departing drones in the group on the basis of peripheral environment information.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, in view of Nagai, in view of Tsutsui, and in further view of Sun et al. (US 20190227555 A1) and herein after will be referred to as Sun.

Regarding claim 12, Gonzales, as modified, teaches the information processing system according to claim 9.
Gonzales also teaches wherein at least one of the mobile objects in the movement group is moved with respect to a section for which safety is not confirmed among a plurality of route sections in which the flying object is capable of flying […] on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects ([0013] In case of an unexpected wind gust, the support drones encounter the gust first, and may update the wind field and communicate the same to the instrument drone before it loses control in the gust. Thus, the instrument drone may be given time to land or navigate into a safe area before it even encounters the wind gust).
Examiner interprets the area in which the support drone flies in the unexpected gust corresponds to “section for which safety is not confirmed”. 
Gonzales, as modified, does not explicitly teach: and safety or non-safety is confirmed on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects 
However, Sun discloses a mobile object (Fig. 1 assisting aerial drone 20)
and safety or non-safety is confirmed ([0072] --high risk zone or if there is no risk zone along the route--)
on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects ([0009] sensing the object at the location on the route ahead of the road vehicle with the aerial drone includes operating a radar sensor on the aerial drone to detect the object and acquire the relative position of the object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Gonzales to incorporate the teachings of Sun to include safety or non-safety is confirmed on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects, because doing so decreases the likelihood of collision by avoiding confirmed high-risk zones.

Regarding claim 13, Gonzales, as modified, teaches the information processing system according to claim 12.
Gonzales, as modified, also teaches where a section for which safety is confirmed (see rejection of claim 12 cited to Sun [0072] no risk zone)
includes a route section to which another flying object or mobile object flies or moves within a predetermined period (Sun [0079] If no risk of collision exists, then the method returns to action block 640 where the aerial drone is maintained at the selected distances (D) ahead of the road vehicle; [0073] At action block 640, the aerial drone is controlled to fly a selected distance ahead of the road vehicle).
Sun, does not explicitly disclose that another mobile object flies in the no risk zone. However, it would have been obvious to a person of ordinary skill in the art for another mobile object to fly to the no risk zone within a predetermined time period since Gonzales teaches a plurality of support drones (corresponding to a plurality of mobile objects which includes another mobile object), and one of ordinary skill in the art would be motivated for the another support drone to also fly or move to the no-risk zone (corresponding to “section for which safety is confirmed) within a predetermined period because doing so allows the support drones to fly collectively and cohesively as a group.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, in view of Nagai, in further view of Hilliges et al. (US 20200409395 A1) and herein after will be referred to as Hilliges.

Regarding claim 16, Gonzales, as modified teaches the information processing system according to claim 1.
Gonzales, as modified, also teaches wherein executing movement control of the mobile object on the basis of the state of the predicted position of the flying object comprises determining a destination at which the flying object will exist after a time (see rejection of claim 1 cited to Nagai [0217] The proximity restricting section 138 restricts the host machine 26e from becoming close to the current position of the other machine 26o or a future position (future movement route) of the other machine 26o […] Furthermore, in such a case, the proximity restricting section 138 may control the flight control section 130 in a manner to maintain the current position of the host machine 26e. Yet further, in such a case, the proximity restricting section 138 may control the flight control section 130 such that the host machine 26e moves away from the current position of the other machine 26o or the future position of the other machine 26o).
The Examiner interprets, in Nagai, “the future position at which the other machine will exist after a time” is “a destination at which the flying object will exist after a time”.
Gonzales, as modified, does not explicitly teach a “predetermined” time.
However, in the same field of endeavor, Hilliges discloses a flying object ([0065] drone i --other drones--), and a mobile object ([0065] drone 1) and,
wherein executing movement control of the mobile object on the basis of the state of the predicted position of the flying object comprises determining a destination at which the flying object will exist after a predetermined time ([0065] Upon receiving the plans of all of the other drones, each respective controller 4 determines a collision free trajectory for the drone to follow, based on the plans of other drones (i.e. based on the predicted positions the other drones are expected to occupy in time window). This is repeated on every iteration and the time window is also shifted one time - step ahead; [0065] … (i.e. time window) into the future (e.g a 2 second time window into the future)).
Examiner interprets, in Hilliges, the disclosed time window teaches a predetermined time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the time as taught by Gonzales, as modified, to incorporate the teachings of Hilliges to include “a predetermined time”, for the motivation to further “improve safety” (Hilliges [0065]), and because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “specifying a time, i.e., 2 seconds”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210269143 A1 - Nishio teaches in para. [0318] a prediction unit that generates the prediction information on the basis of at least any one of time-series data of a wind observation result at a position where the unmanned aerial vehicle is present or time-series data of inclination and acceleration of the unmanned aerial vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662